ACCEPTED
                                                                             03-14-00650-CV
                                                                                     5296213
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                        5/15/2015 9:10:09 AM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK

        WESLEY SPEARS AND RENEE JACOBS, APPELLANTS

                                   V.                       FILED IN
                                                     3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
      FALCON POINTE COMMUNITY           ASSOCIATION, 5/15/2015
                                                     APPELLEE  9:10:09 AM
                                                       JEFFREY D. KYLE
                                                             Clerk
                      NO. 03-‐14-‐00650CV

                             May 15, 2015

    APPELLANTS’ MOTION FOR PERMISSION FILE THEIR
                       REPLY
                    BRIEF LATE

         Appeal from County Court One of Travis County,

                       Texas No. 03-‐14-‐00650CV

                           C-‐1-‐CV-‐13-‐010214

             IDENTITY OF PARTIES AND COUNSEL

Appellants, Wesley Spears and Renee Jacobs

Appellants’ counsel

Wesley S. Spears, State Bar No. 18898400, Spears Law, 401
Congress Avenue., Suite 1540, Austin, Texas 78701, Tel (512)696-‐
2222, Fax. 512-‐ 687-‐3401, email: wesleys637@yahoo. Com.

Appellee, Falcon Pointe Community Homeowners’ Association

Appellee’s Counsel
David Chamberlain and D. J. Campbell, Chamberlain and
McHaney, 301 Congress Avenue, 22nd Floor, Austin, Texas
78701 Tel. 512-‐474-‐9124, Fax. 512-‐474-‐8582

     Appellants hereby moves for an order of the Court
granting this

Motion to allow appellants’ to file their Reply Brief on or
before June 5,

2015. Counsel for the appellants has been out of town and
much of the

month of April and May attending to family matters. Counsel
for the

Appellee does not oppose this Motion.


     Wherefore, the appellants hereby requests that the

 Third District Court of Appeals grant this Motion.

                                      Appellants’ Wesley
                                      Spears and Renee Jacobs


                                      By:/S/WESLEY SPEARS
                                        Wesley Spears Bar
                                        No.18898400
                                        401 Congress Avenue,
                                        Suite 1540
                                        Austin, Texas 78701
                                        Tel.: 512-‐696-‐2222
                                        Fax.: 512-‐687-‐3499
                                        Attorney for Appellants



                                 2
                  CERTIFICATION OF CONFERENCE

      This is to certify that appellants’ counsel, Wesley
Spears and appellee’s conferred today pursuant to Tex. R.
App. P. 10.1 (a) (5) regarding the foregoing Motion. Appellee
does not object to the Third Court of Appeals granting the
foregoing Motion to allow Appellants to file their Reply Brief
late.

                                            /s/Wesley Spears

                                            Wesley Spears

                     CERTIFICATION OF SERVICE

     This is to certify that a copy of the foregoing Motion was

served on counsel for appellee, David Chamberlain and D. J.

Campbell, Chamberlain and McHaney, 301 Congress Avenue,


22nd Floor, Austin, Texas 78701 Tel. 512-‐474-‐ 9124, Fax. 512-‐


474-‐8582 By EMAIL on this 15th day of May, 2015.




                                   Appellants, Wesley Spears
                                   and Renee Jacobs


                                   By:/S/Wesley
                                     Spears Wesley
                                     Spears Bar
                                     No.18898400
                                     401 Congress Avenue,
                                     Suite 1540
Austin, Texas
78701 Tel.: 512-‐696-‐
2222
Fax.: 512-‐687-‐3499
Attorney for Appellants